Per Curiam.

Under the question at folio 16 of the record, the physician was called upon to testify to the fact, which the jury was impanelled to decide. He should have been asked a hypothetical question, and the jury could have considered his opinion upon that issue. There is no evidence by the expert, sufficiently explicit, to connect the flowing and pains, as direct results of the injury. That testimony should have been excluded by the learned court below, especially as it appeared undisputed that the plaintiff had long suffered from a tumor, which well may have induced those ailments.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.